
	

115 S797 IS: Volunteer Income Tax Assistance Permanence Act of 2017
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 797
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2017
			Mr. Brown (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the Volunteer Income Tax Assistance
			 matching grant program.
	
	
		1.Short title
 This Act may be cited as the Volunteer Income Tax Assistance Permanence Act of 2017.
		
			2.
			Return preparation programs for low-income taxpayers
 (a)In generalChapter 77 is amended by inserting after section 7526 the following new section:  7526A.Return preparation programs for low-income taxpayers (a)Volunteer Income Tax Assistance Matching Grant Program (1)Establishment of ProgramThe Secretary, through the Internal Revenue Service, shall establish a Community Volunteer Income Tax Assistance Matching Grant Program (hereinafter in this section referred to as the VITA grant program). Except as otherwise provided in this section, the VITA grant program shall be administered in a manner which is substantially similar to the Community Volunteer Income Tax Assistance matching grants demonstration program established under title I of division D of the Consolidated Appropriations Act, 2008.
							(2)Matching
			 grants
								(A)In
 generalThe Secretary may, subject to the availability of appropriated funds, make available grants under the VITA grant program to provide matching funds for the development, expansion, or continuation of qualified return preparation programs assisting low-income taxpayers and members of underserved populations.
								(B)Application
 (i)In generalSubject to clause (ii), in order to be eligible for a grant under this section, a qualified return preparation program shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (ii)Accuracy reviewIn the case of any qualified return preparation program which was awarded a grant under this section and was subsequently subject to a field site visit by the Internal Revenue Service (including through the Stakeholder Partnerships, Education, and Communication office) in which it was determined that the average accuracy rate for preparation of tax returns through such program was less than 90 percent, such program shall not be eligible for any additional grants under this section unless such program provides, as part of their application, sufficient documentation regarding the corrective measures established by such program to address the deficiencies identified following the field site visit.
 (C)PriorityIn awarding grants under this section, the Secretary shall give priority to applications—
 (i)demonstrating assistance to low-income taxpayers, with emphasis on outreach to and services for such taxpayers,
 (ii)demonstrating taxpayer outreach and educational activities relating to eligibility and availability of income supports available through the Internal Revenue Code of 1986, such as the earned income tax credit, and
 (iii)demonstrating specific outreach and focus on one or more underserved populations.
 (D)Duration of grantsUpon application of a qualified return preparation program, the Secretary is authorized to award a multi-year grant not to exceed 3 years.
								(3)
 Aggregate limitationUnless otherwise provided by specific appropriation, the Secretary shall not allocate more than $30,000,000 per fiscal year (exclusive of costs of administering the program) to carry out the purposes of this section.
							(b)Use of funds
 (1)In generalQualified return preparation programs receiving a grant under this section may use the grant for—
 (A)ordinary and necessary costs associated with program operation in accordance with Cost Principles Circulars as set forth by the Office of Management and Budget, including—
 (i)for wages or salaries of persons coordinating the activities of the program, (ii)to develop training materials, conduct training, and perform quality reviews of the returns for which assistance has been provided under the program, and
 (iii)for equipment purchases and vehicle-related expenses associated with remote or rural tax preparation services,
 (B)outreach and educational activities described in subsection (a)(2)(C)(ii), and (C)services related to financial education and capability, asset development, and the establishment of savings accounts in connection with tax return preparation.
 (2)Use of grants for overhead expenses prohibitedNo grant made under this section may be used for overhead expenses that are not directly related to any qualified return preparation program.
							(c)Promotion and
			 referral
 (1)PromotionThe Secretary shall promote the benefits of, and encourage the use of, tax preparation through qualified return preparation programs through the use of mass communications, referrals, and other means.
							(2)Internal revenue
 service referralsThe Secretary may refer taxpayers to qualified return preparation programs receiving funding under this section.
							(3)VITA grantee
 referralQualified return preparation programs receiving a grant under this section are encouraged to refer, as appropriate, to local or regional Low Income Taxpayer Clinics individuals who are eligible to receive services at such clinics.
 (d)DefinitionsFor purposes of this section— (1)Qualified return preparation programThe term qualified return preparation program means any program—
 (A)which provides assistance to individuals, not less than 90 percent of whom are low-income taxpayers, in preparing and filing Federal income tax returns,
 (B)which is administered by a qualified entity,
 (C)in which all of the volunteers who assist in the preparation of Federal income tax returns meet the training requirements prescribed by the Secretary, and
 (D)which uses a quality review process which reviews 100 percent of all returns.
								(2)Qualified
			 entity
								(A)In
 generalThe term qualified entity means any entity which—
 (i)is an eligible organization (as described in subparagraph (B)),
 (ii)is in compliance with Federal tax filing and payment requirements,
 (iii)is not debarred or suspended from Federal contracts, grants, or cooperative agreements, and
 (iv)agrees to provide documentation to substantiate any matching funds provided under the VITA grant program.
									(B)Eligible organization
 (i)In generalSubject to clause (ii), the term eligible organization means— (I)an institution of higher education which is described in section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C. 1088), as in effect on the date of the enactment of this section, and which has not been disqualified from participating in a program under title IV of such Act,
 (II)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code,
 (III)a local government agency, including— (aa)a county or municipal government agency, and
 (bb)an Indian tribe, as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13)), including any tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), tribal subsidiary, subdivision, or other wholly owned tribal entity, or
 (IV)a local, State, regional, or national coalition (with one lead organization which meets the eligibility requirements of subclause (I), (II), or (III) acting as the applicant organization).
 (ii)Alternative eligible organizationIf no eligible organization described in clause (i) is available to assist the targeted population or community, the term eligible organization shall include—
 (I)a State government agency, and (II)a Cooperative Extension Service office.
										(3)Low-income
 taxpayersThe term low-income taxpayer means a taxpayer who has income for the taxable year which does not exceed an amount equal to the completed phaseout amount under section 32(b) for a married couple filing a joint return with three or more qualifying children, as determined in a revenue procedure or other published guidance.
							(4)Underserved
 populationThe term underserved population includes populations of persons with disabilities, persons with limited English proficiency, Native Americans, individuals living in rural areas, members of the Armed Forces and their spouses, and the elderly.
							.
 (b)Clerical amendmentThe table of sections for chapter 77 is amended by inserting after the item relating to section 7526 the following new item:
				7526A. Return preparation programs for low-income taxpayers..
			
